 Case: 4:18-cv-01125-SNLJ Doc. #: 20 Filed: 11/19/20 Page: 1 of 2 PageID #: 196



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCTION                        )
LABORERS WELFARE FUND, et al.                         )
                                                      )
                Plaintiffs,                           )
                                                      )
         vs.                                          )      No. 4:18-CV-1125 SNLJ
                                                      )
UNITED CONTRACTING SERVICES, LLC,                     )
                                                      )
                Defendant.                            )

                                 MEMORANDUM and ORDER

         This matter is before the Court on plaintiffs’ motion to compel defendant to appear for a

post-judgment deposition at the office of plaintiffs’ counsel on November 19, 2020, at 10:00 a.m.

[#18].

         This Court granted plaintiffs’ motion for default judgment against defendant on

November7, 2019 in the amount of $11,231.23. In aid of collecting the judgment, plaintiffs

noticed the deposition of defendant’s Registered Agent and organizer, Arnez Owens, pursuant to

Rule 69 of the Federal Rules of Civil Procedure. The notice was mailed to defendant on or about

September 17, 2020. The notice required Mr. Owens to attend a deposition and produce various

documents at the office of plaintiffs’ counsel on October 1, 2020 at 10:00 a.m. No representative

of defendant appeared for the deposition or produced any of the requested documents. Despite

counsel’s subsequent request for Mr. Owens to contact her to reschedule the deposition, no

representative of defendant contacted plaintiffs’ counsel regarding the deposition.

         Plaintiffs subsequently filed the instant motion to compel on November 2, 2020. The

defendant has not responded, and the time for doing so has passed. The Court will grant the

motion. Because the motion is granted after the time of the deposition, plaintiffs shall notice the

                                                 1
 Case: 4:18-cv-01125-SNLJ Doc. #: 20 Filed: 11/19/20 Page: 2 of 2 PageID #: 197



deposition for a new date and time, preferably in consultation with defendant upon defendant’s

receiving notice of this Court Order. If plaintiffs are again unable to obtain defendant’s

agreement as to a time for the deposition, plaintiffs shall set the time at their convenience.

Defendant’s failure to comply with this order may result in sanctions.



       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs’ motion to compel [#18] is GRANTED.

       IT IS FURTHER ORDERED that defendant shall appear for a deposition and

production of documents at a time set by plaintiffs no later than December 5, 2020.

       Dated this     19th   day of November, 2020.




                                                      STEPHEN N. LIMBAUGH, JR.
                                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                  2
